Case: 1:21-cv-04281 Document #: 3-1 Filed: 08/11/21 Page 1 of 16 PageID #:9




               EXHIBIT A
                                          Case: 1:21-cv-04281 Document #: 3-1 Filed: 08/11/21 Page 2 of 16 PageID #:10
                        Hearing Date: 10/27/2021 9:30 AM - 9:30 AM
                        Courtroom Number: 2502
                        Location: District 1 Court
                                Cook County, IL                                                                                 FILED
                                                                                                                                6/30/2021 4:21 PM
                                                                                                                                IRIS Y. MARTINEZ
                                                                                                                                CIRCUIT CLERK
                                                                                                                                COOK COUNTY, IL
FILEDDATE: 6/30/20214:21PM2021CH03170




                                                                                                                                2021CH03170

                                                                                                                                13885849
                                        2120 - Served                    2121 - Served              2620 - Sec. of State
                                        2220 - Not Served                2221 - Not Served          2621 - Alias Sec of State
                                        2320 - Served By Mail            2321 - Served By Mail
                                        2420 - Served By Publication     2421 - Served By Publication
                                        Summons - Alias Summons                                                  (12/01/20) CCG 0001 A


                                                             IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                        Name all Parties
                                        Araceli Gil, individually and on behalf of all
                                        others similarly situated,

                                                                                Plaintiff(s)

                                        Commonwealth Financial Systems, Inc., et. at            Case No.   2021CH03170



                                                                            Defendant(s)
                                        c/o Illinois Corporation Service Co, 801 Adlai
                                        Stevenson Drive, Springfield, IL, 62703

                                                                Address of Defendant(s)
                                        Please serve as follows (check one): C Certified Mail 0 Sheriff Service ® Alias
                                                                                     SUMMONS
                                        To each Defendant:
                                        You have been named a defendant in the complaint in this case, a copy of which is hereto attached.
                                        You are summoned and required to file your appearance, in the office of the clerk of this court,
                                        within 30 days after service of this summons, not counting the day of service. If you fail to do so, a
                                        judgment by default may be entered against you for the relief asked in the complaint.
                                                         THERE WILL BE A FEE TO FILE YOUR APPEARANCE.
                                        To file your written appearance/answer YOU DO NOT NEED TO COME TO THE
                                        COURTHOUSE. You will need: a computer with internet access; an email address; a completed
                                        Appearance form that can be found at http://www.illin.oiscourts.gov/Forms/approved/procedures/
                                        appearance.asp; and a credit card to pay any required fees.



                                                     Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                                          cookcountyclerkofcourt.org
                                                                                         Page 1 of 3
                                                    Case: 1:21-cv-04281 Document #: 3-1 Filed: 08/11/21 Page 3 of 16 PageID #:11


                                        Summons - Alias Summons                                                                                (12/01/20) CCG 0001 B
                                        E-filing is now mandatory with limited exemptions. To e-file, you must first create an account with an e-filing
                                        service provider. Visit http://efile.illinoiscourts.g(w/service-pro-viders.htm to learn more and to select a service
                                        provider.
FILEDDATE: 6/30/20214:21PM2021CH03170




                                        If you need additional help or have trouble e-filing, visit http://www.illinoiscourts.gov/faq/gethelp.asp or talk with
                                        your local circuit clerk's office. If you cannot e-file, you may be able to get an exemption that allows you to file in-
                                        person or by mail. Ask your circuit clerk for more information or visit www.illinoislegalaid.org.
                                        If you are unable to pay your court fees, you can apply for a fee waiver. For information about defending
                                        yourself in a court case (including filing an appearance or fee waiver), or to apply for free legal help, go to www.
                                        illinoislegalaid.org. You can also ask your local circuit clerk's office for a fee waiver application.
                                        Please call or email the appropriate clerk's office location (on Page 3 of this summons) to get your court hearing
                                        date AND for information whether your hearing will be held by video conference or by telephone. The Clerk's
                                        office is open Mon - Fri, 8:30 am - 4:30 pm, except for court holidays.
                                        NOTE: Your appearance date is NOT a court date. It is the date that you have to file your completed
                                              appearance by. You may file your appearance form by efiling unless you are exempted.
                                        A court date will be set in the future and you will be notified by email (either to the email address that you used to
                                        register for efiling, or that you provided to the clerk's office).
                                        CONTACT THE CLERK'S OFFICE for information regarding COURT DATES by visiting our website:
                                        cookcountyclerkofcourt.org; download our mobile app from the AppStore or Google play, or contact the
                                        appropriate clerk's office location listed on Page 3.
                                        To the officer: (Sheriff Service)
                                        This summons must be returned by the officer or other person to whom it was given. for service, with endorsement
                                        of service and fees, if any; immediately after service. If service cannot be made, this summons shall be returned so
                                        endorsed. This summons may not be served later than thirty (30) days after its date.




                                                                                                                     6/30/2021 4:21 PM IRIS Y. MARTINEZ
                                        0 Atty. No.: 62709                                            Witness date
                                        0 Pro Se 99500
                                        Name: Chicago Consumer. Law Center, P.C.
                                        .Atty. for (if applicable):                                              IRIS Y. MARTINI                                urt
                                        Plaintiff                                                     T: Service by Certified Mil

                                        Address: 33 N. Dearbon St. Suite 400                              Date of Service: 7.---/Z--ZeW
                                                                                                         (lb be inserted by officer on copy left with employer or other person)
                                        city: Chicago

                                        State:   IL     zip: 60602

                                        Telephone: 312-858-3239

                                        Primary Email. Bryan.Thornpson@cdc-law.com

                                                                Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                                                     cookcountyclerkofcourt.org
                                                                                                Page 2 of 3
                                                 Case: 1:21-cv-04281 Document #: 3-1 Filed: 08/11/21 Page 4 of 16 PageID #:12



                                                               GET YOUR COURT DATE BY CALLING IN OR BY EMAIL

                                        CALL OR SEND AN EMAIL MESSAGE to the telephone number or court date email address below for the
                                        appropriate division, district or department to request your next court date. Email your case number, or, if you do
                                        not have your case number, email the Plaintiff or Defendant's name for civil case types, or the Defendant's name
FILEDDATE: 6/30/20214:21PM2021CH03170




                                        and birthdate for a criminal case.


                                                    CHANCERY DIVISION                                         ALL SUBURBAN CASE TYPES
                                        Court date EMAIL: ChanCourtDate@cookcountycourt.com                       DISTRICT 2 - SKOKIE
                                        Gen. Info: (312) 603-5133                                    Court date EMAIL: D2CourtDate@cookcountycourt.com
                                                        CIVIL DIVISION                               Gen. Info: (847) 470-7250
                                        Court date EMAIL: CivCourtDate@cookcountycotu-t.com                DISTRICT 3 - ROLLING MEADOWS
                                        Gen. Info: (312) 603-5116                                    Court date EMAIL: D3CourtDate@cookcountycourt.com
                                                      COUNTY DIVISION                                Gen. Info: (847) 818-3000
                                        Court date EMAIL: CntyCourtDate@cookcountycourt.com                      DISTRICT 4 - MAYWOOD
                                        Gen. Info: (312) 603-5710                                    Court date EMAIL: D4CourtDate@cookcountycourt.com
                                         DOMESTIC RELATIONS/CHILD SUPPORT                            Gen. Info: (708) 865-6040
                                                          DIVISION                                             DISTRICT 5 - BRIDGEVIEW
                                        Court date EMAIL: DRCourtDate@cookcountycourt.com            Court date EMAIL: DtiCourtDate@cookcountycourt.com
                                                          OR
                                                          ChildSupCourtDate@cookcountycourt.com
                                                                                                     Gen. Info: (708) 974-6500
                                        Gen. Info:   (312) 603-6300                                             DISTRICT 6 - MARKHAM
                                                    DOMESTIC VIOLENCE                                Court date EMAIL: D6CourtDate@cookcountycourt.com
                                        Court date EMAIL: DVCourtDate@cookcountycourt.com            Gen. Info: (708) 232-4551
                                        Gen. Info: (312) 325-9500
                                                         LAW DIVISION
                                        Court date EMAIL: LawCourtDate@cookcountycourt.corn
                                        Gen. Info: (312) 603-5426
                                                     PROBATE DIVISION
                                        Court date EMAIL: ProbCourtDate@cookcountycourt.com
                                        Gen. Info: (312) 603-6441




                                                             Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                                                  cookcountyclerkofcourt. org
                                                                                              Page 3 of 3
                                                       Case: 1:21-cv-04281 Document #: 3-1 Filed: 08/11/21 Page 5 of 16 PageID #:13
                         Hearing Date: 10/27/2021 9:30 AM - 9:30 AM                                     12-Person Jury
                         Courtroom Number: 2502
                         Location: District 1 Court
                                 Cook County, IL                                                                                                                FILED
                                                                                                                                                                6/29/2021 10:55 AM
                                                                                                                                                                IRIS Y. MARTINEZ
                                                                                                                                                                CIRCUIT CLERK
                                                                                                                                                                COOK COUNTY, IL
FILEDDATE: 6/29/202110:55AM2021C1103170




                                                                                                                                                                2021CH03170
                                                                                                                                                                13858117
                                          Chancery Division Civil Cover Sheet
                                          General Chancery Section                                                                                               (12/01/20) CCCH 0623

                                                                               IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                                                  COUNTY DEPARTMENT, CHANCERY DIVISION

                                          Araceli Gitindividu.ally and on behalf of all. others similarly situated
                                                                                                         Plaintiff
                                                                                                                     Case No:
                                          Commonwealth Financial Systems, Inc., et. al.
                                                                                                       Defendant

                                                                                      CHANCERY DIVISION CIVIL COVER SHEET
                                                                                          GENERAL CHANCERY SECTION
                                          A Chancery Division Civil Cover Sheet - General Chancery Section shall be filed with the initial complaint in all actions filed in the General
                                          Chancery Section of Chancery Division. The information contained herein is for administrative purposes only. Please check the box in
                                          front of the appropriate category which best characterizes your action being filed.
                                          Only one (1) case type may be checked with this cover sheet.

                                          0005 El Administrative Review                                              0017 Li Mandamus
                                          0001 I Class Action                                                        0018 I Ne Exeat
                                          0002    Declaratory Judgment                                               0019 I T Partition
                                          0004 L Injunction                                                          0020 El Quiet Title
                                                                                                                     0021 1i Quo Warranto
                                          0007   17 General Chancery                                                 0022 1_1 Redemption. Rights
                                          0010   T Accounting                                                        0023 Li Reformation of a Contract
                                          0011   E. .Arbitration                                                           _
                                                                                                                     0024 I I Rescission of a Contract
                                          0012   T. Certiorari                                                       0025 ^ Specific Performance
                                          0013   I— Dissolution of Corporation                                       0026   l Trust Construction
                                          0014   E Dissolution of Partnership                                        0050 1 I Internet Take Down Action (Compromising Images)
                                          0015   IT Equitable Lien
                                          0016   I— Interpleader                                                             —I Other (specify)


                                          ® Attv.        62709
                                                                                 0 Pro Se 99500
                                                                                                                     Pro Se Only:   IT I have read and agree to the terms of the Clerk's
                                                       Chicago ConsumerLaw Center, P.C.
                                          Atty Name:                                                                                   Clerk's Office Electronic Notice Policy and
                                                                                                                                       choose to opt in to electronic notice from the
                                          Any. for: Plaintiff                                                                          Clerk's office for this case at this email address:
                                          Address:   33 N. Dearbon St. Suite 400
                                                                                                                     Email: stateclocket@ccic-law.corn
                                                                                                  IL
                                          Cite: Chicago                                  State:
                                          zip: 60602

                                          Telephone:   312-858-3239

                                          Primary Email-   Bryan.Thompson@ccic-law.com

                                                                            Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                                                                 cookcountyclerkofcourtorg
                                                                                                              Page 1 of 1
                                           Case: 1:21-cv-04281 Document #: 3-1 Filed: 08/11/21 Page 6 of 16 PageID #:14


                            Hearing Date: 10/27/2021 9:30 AM - 9:30 AM                                                                 FILED
                            Courtroom Number: 2502                                                                                     6/29/2021 10:55 AM
                            Location: District 1 Court                                                                                 IRIS Y. MARTINEZ
                                    Cook County, IL         IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                              CIRCUIT CLERK
                                                                 COUNTY DEPARTMENT, CHANCERY DIVISION                                  COOK COUNTY, IL
                                                                                                                                       2021CH03170
FILEDDATE: 6/29/202110:55AM2021CH03170




                                          ARACELI GIL,
                                          individually and on behalf of all others
                                          similarly situated,                                         Case No.:   2021 CH03170
                                                  Plaintiff,

                                                  v.                                                  CLASS ACTION

                                          COMMONWEALTH FINANCIAL
                                          SYSTEMS, INC. and PENDRICK                                  JURY DEMAND
                                          CAPITAL PARTNERS II, LLC,

                                                  Defendants.



                                                                         CLASS ACTION COMPLAINT

                                                Plaintiff Araceli Gil, individually and on behalf of all others similarly situated, brings this

                                         action under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. ("FDCPA") for a

                                         finding that the Defendants' actions violated the FDCPA, and to recover damages for

                                         Defendants' violations thereof, and alleges:

                                                                             NATURE OF THE CASE

                                                1.      The FDCPA is a broad, remedial statute that prohibits unfair or unconscionable

                                         collection methods, conduct which harasses or abuses any debtor, and the use of any false or

                                         deceptive statements in connection with debt collection attempts.

                                                2.      In enacting the FDCPA, Congress found that: "[t]here is abundant evidence of the

                                         use of abusive, deceptive, and unfair debt collection practices by many debt collectors. Abusive

                                         debt collection practices contribute to the number of personal bankruptcies, to marital instability,

                                         to the loss of jobs, and to invasions of individual privacy." 15 U.S.C. §1692(a).


                                                                                          1
                                         Case: 1:21-cv-04281 Document #: 3-1 Filed: 08/11/21 Page 7 of 16 PageID #:15




                                               3.     Moreover, Congress has explicitly described the FDCPA as regulating "abusive

                                       practices" in debt collection. 15 U.S.C. §§ 1692(a) — 1692(e). Any person who receives a debt
FILEDDATE6/29/202110:55AM2021CH03170




                                       collection letter containing a violation of the FDCPA is a victim of abusive practices. See 15

                                       U.S.C. §§ 1692(e) ("It is the purpose of this subchapter to eliminate abusive debt collection

                                       practices by debt collectors, to insure that those debt collectors who refrain from using abusive

                                       debt collection practices are not competitively disadvantaged, and to promote consistent State

                                       action to protect consumers against debt collection abuses").

                                              4.      To this end, the FDCPA encourages consumers to act as "private attorneys

                                       general" to enforce the public policies and protect the civil rights expressed therein. Crabill v.

                                       Trans Union, LLC, 259 F.3d 662, 666 (7th Cir. 2001).

                                              5.      Because of this, courts have held that "the FDCPA's legislative intent emphasizes

                                       the need to construe the statute broadly, so that we may protect consumers against debt

                                       collectors' harassing conduct." and that "[Obis intent cannot be underestimated." .Ramirez v.

                                       Apex Financial Management LLC, 567 F. Supp. 2d 1035, 1042 (N.D. Ill.. 2008).

                                              6.      Plaintiff seeks to enforce those policies and civil rights which are expressed

                                       through the FDCPA, 15 U.S.C. § 1692 et seq.

                                              7.      "An action to enforce any liability created by [the FDCPA] may be brought in any

                                       appropriate United States district court without regard to the amount in controversy, or in any

                                       other court of competent jurisdiction, within one year from the date on which the violation

                                       occurs." 15 U.S.C. § 1692k(d).

                                                                        JURISDICTION AND VENUE

                                              8.      Jurisdiction over the Defendants is proper under 735 ILCS 5/2-209(a)(1)

                                       (transaction of any business within this State), section 2-209(b)(4) (corporation doing business



                                                                                        2
                                           Case: 1:21-cv-04281 Document #: 3-1 Filed: 08/11/21 Page 8 of 16 PageID #:16




                                         within this State), and section 2-209(c) (any other basis now or hereafter permitted by the Illinois

                                         Constitution and the Constitution of the United States).
FILEDDATE 6/29/202110:55AM 2021CH03170




                                                  9.    Venue is proper in this County pursuant to 735 ILCS 5/2-101, because this is the

                                         county in which the transactions and occurrences at issue, or some part thereof, occurred. In

                                         addition, the Defendants do business in this County and have registered agents located in this

                                         State. 735 ILCS 5/2-102(a).

                                                  10.   Pursuant to General Order No. 1.2 of the Circuit Court of Cook County, this

                                         action is properly before the Chancery Division of the County Department because it is a

                                         putative Class Action.

                                                                                      PARTIES

                                                  11.    Plaintiff Araceli Gil was a resident and citizen of the State of Illinois during all

                                         times relevant to this complaint.

                                                  12.    Defendant Commonwealth Financial Systems, Inc. ("CFSI") is a Pennsylvania

                                         based corporation.

                                                  13.    Defendant CFSI acts as a debt collector as defined by § 1692a(6) of the FDCPA

                                         because it uses the instrumentalities of interstate commerce including the telephone and/or the

                                         mails in its business, the principal purpose of which is the collection of defaulted consumer

                                         debts.

                                                  14.    Defendant CFSI also acts as a debt collector as defined by § I 692a(6) of the

                                         FDCPA as it regularly attempts to collect, directly or indirectly, debts owed or due or asserted to

                                         be owed or due another.

                                                  15.    Defendant Pendrick Capital Partners II, LLC ("Pendrick") is a Delaware based

                                         limited liability company.



                                                                                          3
                                           Case: 1:21-cv-04281 Document #: 3-1 Filed: 08/11/21 Page 9 of 16 PageID #:17




                                                16.      Defendant Pendrick acts as a debt collector as defined by § 1692a(6) of the

                                         FDCPA because it uses the instrumentalities of interstate commerce including the telephone
FILEDDATE: 6/29/202110:55AM2021CH03170




                                         and/or the mails in its business, the principal purpose of which is the collection of defaulted

                                         consumer debts.

                                                17.      Defendant Pendrick also acts as a debt collector as defined by § 1692a(6) of the

                                         FDCPA as it is a debt buyer and employed CFSI to collect alleged defaulted consumer debts on

                                         its behalf, which debts were originally owed or due or asserted to be owed or due another.

                                                                           FACTUAL ALLEGATIONS

                                                18.     According to the Defendants, Plaintiff incurred a debt for goods and/or services

                                         used for personal, family or household purposes, for a medical debt originally owed to EPMG of

                                         Illinois-Oak Park ("Alleged Debt").

                                                19.     The alleged debt is thus a "debt" as that term is defined by § 1692a(5) of the

                                         FDCPA.

                                                20.     The Defendants have alleged that Plaintiff failed to make full payment and the

                                         debt entered default and was charged off.

                                                21.     CFSI was subsequently hired or retained to attempt to collect the alleged debt

                                         from Plaintiff on behalf of Pendrick.

                                                22.     Defendant CFSI began attempting to collect the alleged debt from Plaintiff and

                                         sent Plaintiff a collection letter on or about November 25, 2020. (Exhibit A, Collection Letter).

                                                23.     The Letter conveyed information regarding the alleged debt, including an account

                                         number and balance due on the alleged debt.

                                                24.     The Letter was thus a "communication" as that term is defined at § 1692a(2) of

                                         the FDCPA.



                                                                                          4
                                            Case: 1:21-cv-04281 Document #: 3-1 Filed: 08/11/21 Page 10 of 16 PageID #:18




                                                   25.     On information and belief, the letter was produced with the assistance of a third-

                                           party letter vendor.
                    10:55AM2021C1-103170




                                                   26.     Exhibit A contains information regarding a designated Post Office Box in

                                           Charlotte, North Carolina that does not trace back to CFSF s offices in Pennsylvania.

                                                   27.     In this case, the Charlotte, North Carolina letter vendor would have required
FILEDDATE: 6/29/202 1




                                           certain information prior to sending Exhibit A to Plaintiff, including Plaintiffs name, address,

                                           account number, the alleged creditor to whom she owes money, and the amount of the alleged

                                           debt.

                                                   28.     This information would have been sent by the Defendants as a matter of course to

                                           the third party letter vendor, who would then use this information about Plaintiff to populate the

                                           template letter and communicate this information to Plaintiff.

                                                   29.    Defendants communicated information about Plaintiffs alleged debt to third

                                           parties, including the third-party letter vendor, in violation of law.

                                                   30.     15 U.S.C. § 1692a(2) of the FDCPA states in relevant part:

                                                  The term "communication" means the conveying of information regarding a debt
                                           directly or indirectly to any person through any medium.

                                                   31.    This information about Plaintiff was a communication as it is defined by the

                                           FDCPA because it related to information about Plaintiffs alleged debt to a third party.

                                                   32.    This communication also included numerous highly personal and private details

                                           such as account number and home address, that would not necessarily be publicly available.

                                                   33.    15 U.S.C. § 1692c(b) of the FDCPA states in relevant part:

                                                   (b) Communication with third parties;

                                                 Except as provided in section 1692b of this title, without the prior consent of the
                                           consumer given directly to the debt collector, or the express permission of a court of
                                           competent jurisdiction, or as reasonably necessary to effectuate a postjudgment judicial


                                                                                              5
                                          Case: 1:21-cv-04281 Document #: 3-1 Filed: 08/11/21 Page 11 of 16 PageID #:19




                                         remedy, a debt collector may not communicate, in connection with the collection of any
                                         debt, with any person other than the consumer, his attorney, a consumer reporting agency
                                         if otherwise permitted by law, the creditor, the attorney of the creditor, or the attorney of
                    10:55AM2021CH03170




                                         the debt collector.

                                                 34.     Defendants violated § 1692c(b) of the FDCPA when they communicated

                                         information in connection with an alleged debt about Plaintiff, to a third party, when they had no
FILEDDATE: 6/29/202 1




                                         legal right to do so.

                                                 35.     At no time did Plaintiff provide prior consent to the Defendants to communicate

                                         this highly private financial information to a third party.

                                                 36.     At no point did a court of competent jurisdiction provide authorization for

                                         Defendants to communicate this information about Plaintiff.

                                                37.      This communication was not reasonably necessary to effectuate a postjudgment

                                         judicial remedy.

                                                38.     The communication to the third party letter vendor was not to the consumer, their

                                         attorney, a consumer reporting agency, the creditor, the attorney of the creditor, or the attorney

                                         of the debt collector.

                                                39.     Defendants' communications regarding Plaintiff's alleged debt caused an outside

                                         party to obtain this highly sensitive infounation about Plaintiff.

                                                40.     The Defendants had no legal right to communicate this information about Plaintiff

                                         to a third party that was not specifically authorized to receive it under 1.5 U.S.C. § 1692c(b) of

                                         the FDCPA.

                                                41.     15 U.S.C. § 1692f of the FDCPA provides in relevant part:

                                                        Unfair practices

                                                        A debt collector may not use unfair or unconscionable means to collect or
                                                        attempt to collect any debt.



                                                                                           6
                                          Case: 1:21-cv-04281 Document #: 3-1 Filed: 08/11/21 Page 12 of 16 PageID #:20




                                                  42.    Defendants violated § 1692f by communicating private financial information

                                         about Plaintiff to a third party in its attempt to collect the alleged debt.
FILEDDATE: 6/29/202110:55AM2021CH03170




                                                  43.    Pendrick authorized, directed, and ratified every action taken by CFSI on its

                                         behalf, and is liable for the acts and omissions of CFSI, committed in connection with efforts to

                                         collect the alleged debt from Plaintiff. See Fox v. Citicorp Credit Services, Inc., 15 F. 3d 1507

                                         (9th Cir. 1994); Police v. National Tax Funding, L.P., 225 F. 3d 379 (3rd Cir. 2000).

                                                  44.    A debt collector bears the burden of monitoring the activities of those it enlists to

                                         collect debts on its behalf Janetos v. Fulton Friedman & Gullace, LLP, 825 F.3d 317 (7th Cir.

                                         2016).

                                                  45.    The Defendants' collection communications are to be interpreted under the

                                         "unsophisticated consumer" standard. Gammon v. GC Services, Ltd. Partnership, 27 F.3d 1254,

                                         1257 (7th Cir. 1994).

                                                                          COUNT I
                                                  FAIR DEBT COLLECTION PRACTICES ACT - ON BEHALF OF A CLASS

                                                  46.    Plaintiff re-alleges the preceding paragraphs as is set forth fully in this Count.

                                                  47.    The Defendants violated § 1692c(b) of the FDCPA when it communicated

                                         information in connection with an alleged debt about Plaintiff, to a third party, when it had no

                                         legal right to do so.

                                                  48.    The Defendants violated § 1692f by communicating private financial information

                                         about Plaintiff to a third party in its attempt to collect the alleged debt.

                                                                               CLASS ALLEGATIONS

                                                  49.    Plaintiff brings this claim on behalf of a class. The class consists of: (a) all

                                         individuals with Illinois addresses; (b) who were sent a collection letter by a third party letter

                                         vendor, by or on behalf of Commonwealth Financial Systems, Inc., in th.e form represented by


                                                                                            7
                                          Case: 1:21-cv-04281 Document #: 3-1 Filed: 08/11/21 Page 13 of 16 PageID #:21




                                         Exhibit A to Plaintiffs Class Action Complaint; (c) to collect a consumer debt allegedly owed to

                                         Pendrick Capital. Partners IT, LLC; (d) that was sent on or after a date one year prior to the filing
FILEDDATE 6/ 29/202110:55AM2021CH03170




                                         of this action under the FDCPA; and (e) that was not returned as undeliverable by the postal

                                         service.

                                                 50.     Plaintiff may alter the class definition to conform to developments in the case and

                                         discovery.

                                                 51.    The proposed class meets all requirements under 735 ILCS 5/2-801.

                                                 52.    Numerosity: Upon information and belief, the class is so numerous that

                                         joinder of all individual plaintiffs would be impracticable. The exact number of class members is

                                         presently unknown and can only be ascertained through discovery because that information is

                                         exclusively in the possession of the Defendants. However, it is reasonable to infer that more than

                                         40 Illinois consumers are members of the class. Class members can be easily identified through

                                         Defendants' records or by other means. Class members may be notified of the pendency of this

                                         action. by recognized, Court-approved notice dissemination methods, which may include U.S.

                                         mail, electronic mail, Internet postings, and/or published notice.

                                                 53.    Commonality and Predominance: This action involves common questions of

                                         law and fact, which predominate over any questions affecting individual class members,

                                         including, without limitation:

                                                (a) whether the Defendants communicated information about the alleged debt to a third

                                         party when it had no legal right to do so; and

                                                (b) whether such communications violate the FDCPA.

                                                54.     Adequacy of Representation: Plaintiff is an adequate representative of the class

                                         because their interests do not conflict with the interests of the class members they seek. to

                                         represent and Plaintiff intends to prosecute this action vigorously. Plaintiff has retained counsel

                                                                                           8
                                           Case: 1:21-cv-04281 Document #: 3-1 Filed: 08/11/21 Page 14 of 16 PageID #:22




                                          competent and experienced in class action litigation. The interests of the class will be fairly and

                                          adequately protected by Plaintiff and Plaintiffs counsel and Plaintiffs claim is typical of the
FILEDDATE: 6/29/202110:55AM 2021CH03170




                                          claims of the class members.

                                                  55.     Superiority: A class action in this case would be superior to any other available

                                          means for the fair and efficient adjudication of this controversy, and no unusual difficulties are

                                          likely to be encountered in the management of this class action. The damages or other financial

                                          detriment suffered by Plaintiff and the class members are relatively small compared to the

                                          burden and expense that would be required to individually litigate their claims against

                                          Defendants, so it would be impracticable for class members to individually seek redress for

                                          Defendants' wrongful conduct. Individualized litigation creates a potential for inconsistent or

                                          contradictory judgments and increases the delay an.d expense to all parties and the judicial

                                          system. By contrast, the class action device presents far fewer management difficulties, and

                                          provides the benefits of single adjudication, economy of scale, and comprehensive supervision

                                          by a single court.

                                                                              REQUEST FOR RELIEF

                                                 WHEREFORE, Plaintiff asks for an award in her favor and against the Defendants as

                                          follows:

                                                 A.      Certification of the proposed class;

                                                 B.      Designation of Plaintiff as representative of the proposed class and designation of

                                          Plaintiff's counsel as class counsel;

                                                 C.      Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

                                                 D.      Statutory damages pursuant to 15 U.S.C. § 1692k(a)(2);




                                                                                           9
                                          Case: 1:21-cv-04281 Document #: 3-1 Filed: 08/11/21 Page 15 of 16 PageID #:23




                                                 E.     Attorney's fees, litigation expenses and costs of suit pursuant to 15 U.S.0 §

                                         1692k(a)(3); and
FILEDDATE: 6/29/202110:55AM2021CH03170




                                                 F.     Such other or further relief as the court deems proper.


                                                                                                                     Respectfully Submitted,
                                                                                                              By: /s/ Bryan Paul Thompson
                                                                                                               One of Plaintiff's Attorneys
                                         Bryan Paul Thompson
                                         Robert W. Harrer
                                         CHICAGO CONSUMER LAW CENTER, P.C.
                                         Cook County Firm No. 62709
                                         33 N. Dearborn St., Suite 400
                                         Chicago, Illinois 60602
                                         Tel. 312-858-3239
                                         Fax 312-610-5646
                                         bryan.thompson@ccic-law.com
                                         rob.harrer@ccic-law.com

                                         Stacy M. Bardo
                                         Bardo Law, P.C. (Cook County Firm No. 59596)
                                         22 West Washington Street, Suite 1500
                                         Chicago, Illinois 60602
                                         Tel: (312) 219-6980
                                         Fax: (312) 219-6981
                                         Stacy@bardolawpc.corn


                                                                   DOCUMENT PRESERVATION DEMAND
                                                 Plaintiff hereby demands that Defendants take affirmative steps to preserve all recordings,
                                         data, documents, and all other tangible things that relate to Plaintiff, the events described herein,
                                         any third party associated with any telephone call, campaign, account, sale or file associated with
                                         Plaintiff, and any account or number or symbol relating to them. These materials are likely very
                                         relevant to the litigation of this claim. If Defendants are aware of any third party that has
                                         possession, custody, or control of any such materials, Plaintiff demands that Defendants request
                                         that such third party also take steps to preserve the materials. This demand shall not narrow the
                                         scope of any independent document preservation duties of the Defendants.

                                                                                                               By: /s/ Bryan Paul Thompson
                                                                                                                One of Plaintiff's Attorneys




                                                                                          10
                                          Case: 1:21-cv-04281 Document #: 3-1 Filed: 08/11/21 Page 16 of 16 PageID #:24




                                                                   NOTICE OF LIEN AND ASSIGNMENT
                    10:55AM2021CH03170




                                                 Please be advised that we claim a lien upon any recovery herein for 1/3 or such amount
                                         as a court awards. All rights relating to attorney's fees have been assigned to counsel.

                                                                                                            By: /s/ Bryan Paul Thompson
                                                                                                             One of Plaintiff's Attorneys
FILEDDATE: 6/29/202 1




                                         Bryan Paul Thompson
                                         Robert W. Han-er
                                         CHICAGO CONSUMER LAW CENTER, P.C.
                                         (Cook County Firm No. 62709)
                                         33 N. Dearborn. St., Suite 400
                                         Chicago, Illinois 60602
                                         Tel. 312-858-3239
                                         Fax 312-610-5646
                                         bryan.thompson@ccic-law.com
                                         rob.harrer@ccic-law.corn

                                         Stacy M. Bardo
                                         Bardo Law, P.C. (Cook County Firm No. 59596)
                                         22 West Washington Street, Suite 1500
                                         Chicago, Illinois 60602
                                         Tel: (312) 219-6980
                                         Fax: (312) 219-6981
                                         Stacy@bardolawpc.com




                                                                                       11
